IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 8A13

                             FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

             v.
DEMARIO JAQUINTA ROLLINS


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 734 S.E.2d 634 (2012), finding no error in

an order denying defendant’s motion for appropriate relief entered on 12 July 2010

by Judge Richard D. Boner in Superior Court, Mecklenburg County. Heard in the

Supreme Court on 3 September 2013.


      Roy Cooper, Attorney General, by Laura E. Parker, Assistant Attorney
      General, for the State.

      Staples S. Hughes, Appellate Defender, by Daniel R. Pollitt and Anne M.
      Gomez, Assistant Appellate Defenders, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.